 1 Humberto M. Guizar, Esq. (SBN 125769) Austin R. Dove, Esq. (SBN 180321)
 2   hguizar@ghclegal.com                     DOVE LAW CORP.
   Christian Contreras, Esq. (SBN 330269)        dovelawcorp@gmail.com
 3   cconterras@ghclegal.com                  Justice X Building
   LAW OFFICES OF HUMBERTO                    3500 W. Beverly Blvd.
 4 GUIZAR, APC                                Montebello, CA 90640
   Justice X Building                         Telephone: (213) 487-8300
 5 3500 W. Beverly Blvd.
 6 Montebello, CA 90640
   Telephone: (323) 725-1151
 7
 8 [Additional Counsel listed on following page]
 9                     UNITED STATED DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
12 SARA OCHOA, et al.,                      CASE NO: 2:20-cv-06963-AB (AGR)
13          Plaintiffs,                     The Hon. André Birotte Jr.
14           v.                             STIPULATED PROTECTIVE
                                            ORDER
15 CITY OF LOS ANGELES, et al.,
16             Defendants.                  Action Filed: August 20, 2020
17                                          Trial Date: Not Set Yet
18
19                                          NOTE CHANGES MADE BY THE
                                            COURT
20
21
22
23
24
25
26
27
28
                                       1
                          STIPULATED PROTECTIVE ORDER
1    Stephen A. King, Esq. (SBN 224683)
2      sking@kingsjusticelaw.com
     KINGS JUSTICE LAW
3    Justice X Building
     3500 W. Beverly Blvd.
4    Montebello, CA 90640
     Telephone: (323) 546-4529
5
6    V. James DeSimone, (SBN 119668)
       vjdesimone@gmail.com
7    V. JAMES DESIMONE LAW
     13160 Mindanao Way, Suite 280
8    Marina Del Rey, CA 90292
9    Telephone: (310) 693.5561

10   Paul Hoffman, Esq. (SBN 71244)
       hoffpaul@aol.com
11   Michael D. Seplow, Esq. (SBN 150183)
       mseplow@sshhzlaw.com
12   Aidan C. McGlaze, Esq. (SBN 277270)
13     amcglaze@sshhzlaw.com
     SCHONBRUN SEPLOW HARRIS
14   HOFFMAN & ZELDES LLP
     11543 W. Olympic Blvd.
15   Los Angeles, California 90064
16   Telephone: (310) 396-0731
     Facsimile: (310) 399-7040
17
     Attorneys for Plaintiffs
18
19   MICHAEL N. FEUER, City Attorney
20   KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
     SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
21   GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
     JEFFREY L. GOSS, Deputy City Attorney (SBN 178597)
22   JESSICA A. MARIANI, Deputy City Attorney (SBN 280748)
23   200 North Main Street, City Hall East, 6th Floor
     Los Angeles, California 90012
24   Telephone: 213-978-7564 (JLG) / 213-978-6952 (JAM)
     Email: jeffrey.goss@lacity.org / jessica.mariani@lacity.org
25
     Attorneys for Defendant
26
     CITY OF LOS ANGELES
27
28
                                             1
                                STIPULATED PROTECTIVE ORDER
1          TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
2    ATTORNEYS OF RECORD:
3          COME NOW Plaintiffs Sara Ochoa, Branden Costa, Jajuan Johnson,
4    Antonia May, Michael Perr, Kivon Williams, Gadseel Quinonez, and Jose
5    Quinonez, individually and on behalf of a class of similarly situated individuals
6    (hereinafter collectively “Plaintiffs”), and Defendant City of Los Angeles
7    (hereinafter the “City” and, collectively with Plaintiffs, the “Parties”), on its own
8    behalf and on behalf of no others, including, but not limited to, Defendants Braxton
9    Shaw (“Shaw”), Michael Coblentz (“Coblentz”), and Nicholas Martinez
10   (“Martinez”) (collectively the “Individual Defendants”) and hereby stipulate to the
11   entry of a Protective Order to govern discovery in this matter.
12   IT IS HEREBY STIPULATED THAT:
13         1.       The Parties jointly move the Court to enter this Stipulated Protective
14   Order Governing Confidential and/or Proprietary Information (“Protective Order”).
15   This Protective Order specifies the conditions under which private, sensitive, and/or
16   legally confidential documents and information in possession of the Parties must be
17   exchanged, used, and protected in this litigation, and authorizes the Parties to
18   disclose that information in response to discovery requests. This Protective Order is
19   justified by Rule 26(c) of the Federal Rules of Civil Procedure and relevant case
20   law and is necessary in order for the parties to obtain relevant and essential
21   discovery.
22         2.       Good cause exists for the issuance of this Protective Order in that the
23   Parties need to have reasonable access during the discovery process to information
24   relevant to liability and damages in this lawsuit while providing the Parties with a
25   means for limiting access to, and disclosure of, confidential, private, or proprietary
26   information.
27         3.       The purpose of this Protective Order is to create a mechanism to
28   protect and safeguard the disclosure of information that is allegedly confidential,

                                            2
                               STIPULATED PROTECTIVE ORDER
1    private, or proprietary. This Protective Order is intended to regulate the handling
2    and use of documents, information, and testimony throughout the discovery process
3    and up to and including the trial and final disposition of the Litigation.
4    1.    A.     PURPOSES AND LIMITATIONS
5          Discovery in this action is likely to involve production of confidential,
6    proprietary, or private information for which special protection from public
7    disclosure and from use for any purpose other than prosecuting this litigation may
8    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
9    enter the following Protective Order. The parties acknowledge that this Protective
10   Order does not confer blanket protections on all disclosures or responses to
11   discovery and that the protection it affords from public disclosure and use extends
12   only to the limited information or items that are entitled to confidential treatment
13   under the applicable legal principles. The parties further acknowledge, as set forth
14   in Section 12.3, below, that this Protective Order does not entitle them to file
15   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
16   that must be followed and the standards that will be applied when a party seeks
17   permission from the court to file material under seal.
18         B.     GOOD CAUSE STATEMENT
19         This action is likely to involve investigatory material, including, but not
20   limited to, administrative and criminal matters, and other information for which
21   special protection from public disclosure and from use for any purpose other than
22   prosecution of this action is warranted. Such confidential materials and information
23   consist of, among other things, information implicating privacy rights of third
24   parties, information otherwise generally unavailable to the public, or which may be
25   privileged or otherwise protected from disclosure under state or federal statutes,
26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of disputes over confidentiality of
28   discovery materials, to adequately protect information the Parties are entitled to

                                          3
                             STIPULATED PROTECTIVE ORDER
1    keep confidential, to ensure that the Parties are permitted reasonable necessary uses
2    of such material in preparation for and in the conduct of trial, to address their
3    handling at the end of the litigation, and serve the ends of justice, a protective order
4    for such information is justified in this matter. It is the intent of the Parties that
5    information will not be designated as confidential for tactical reasons and that
6    nothing be so designated without a good faith belief that it has been maintained in a
7    confidential, non-public manner, and there is good cause why it should not be part
8    of the public record of this case.
9    2.    DEFINITIONS
10         The following definitions shall apply to this Protective Order:
11         A.      "Litigation" and/or “Action” shall refer to CASE NO: 2:20-cv-06963-
12   AB (AGR) pending in the United States District Court for the Central District of
13   California and any appeals through final judgment.
14         B.      "Party" shall mean any one of the Parties to this Litigation.
15         C.      "Parties" collectively shall mean and include all of the parties to the
16   Litigation.
17         D.      "Producing Party" shall mean any Party to the Litigation, or any other
18   person or entity producing Documents.
19         E.      “Challenging Party” shall mean a Party or Non-Party that challenges
20   the designation of information or items under this Order.
21         F.      “Designating Party” shall mean a Party or Non-Party that designates
22   information or items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24         G.      “CONFIDENTIAL” Information or Items shall mean information
25   (regardless of how it is generated, stored or maintained) or tangible things that
26   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
27   above in the Good Cause Statement.
28         H.      “Disclosure or Discovery Material” shall mean all items or

                                           4
                              STIPULATED PROTECTIVE ORDER
1    information, regardless of the medium or manner in which it is generated, stored, or
2    maintained (including, among other things, testimony, transcripts, and tangible
3    things), that are produced or generated in disclosures or responses to discovery in
4    this matter.
5          I.       "Documents." This Protective Order shall govern all documents
6    produced and information supplied in any form (including but not limited to,
7    documents produced and information produced by the Parties, disclosed through
8    discovery, disclosed through testimony, or contained in briefs, or other documents
9    filed with the Court) in this Litigation for purposes of discovery or otherwise
10   (Documents). Documents as used herein is intended to be comprehensive and
11   includes any and all materials in the broadest sense contemplated by the Federal
12   Rules of Civil Procedure and the Local Rules of the Central District of California.
13   Documents also includes interrogatory answers, responses to requests for
14   admission, and deposition transcripts and exhibits. Documents also includes any
15   pleading, filing, motion, affidavit, declaration, or brief that quotes or summarizes a
16   Document. Documents also includes documents or data made available for initial
17   inspection but not chosen by the inspecting Party for copying.
18         J.       “Expert” shall mean a person with specialized knowledge or
19   experience in a matter pertinent to the litigation who has been retained by a Party or
20   its counsel to serve as an expert witness or as a consultant in this Action.
21         K.       “Professional Vendors” shall mean persons or entities that provide
22   litigation support services (e.g., photocopying, videotaping, translating, preparing
23   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
24   or medium) and their employees and subcontractors.
25         L.       “Protected Material” shall mean any Disclosure or Discovery Material
26   that is designated as “CONFIDENTIAL.”
27         M.       “Receiving Party” shall mean a Party that receives Disclosure or
28   Discovery Material from a Producing Party.

                                           5
                              STIPULATED PROTECTIVE ORDER
1             N.    “Open Investigation” shall mean any disciplinary and/or administrative
2    investigation actively ongoing regarding or with respect to the facts alleged in the
3    Complaint, including, but not limited to Los Angeles Police Department Internal
4    Affairs Group matters, Administrative proceedings, Disciplinary proceedings, or
5    proceedings under the auspices of the Los Angeles Police Commission, including,
6    but not limited to, its Office of the Inspector General and/or Office of
7    Constitutional Policing and Policy, as well as any criminal matters initiated and
8    ongoing by the Los Angeles County District Attorney.
9    3.       SCOPE
10            The protections conferred by this Protective Order cover not only Protected
11   Material (as defined above), but also (1) any information copied or extracted from
12   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
13   Material; and (3) any testimony, conversations, or presentations by Parties or their
14   Counsel that might reveal Protected Material.
15            Any use of Protected Material at trial shall be governed by the orders of the
16   trial judge. This Protective Order does not govern the use of Protected Material at
17   trial.
18   4.       DURATION
19            Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Protective Order shall remain in effect until a Designating Party
21   agrees otherwise in writing or a court order otherwise directs. Final disposition
22   shall be deemed to be the later of (1) dismissal of all claims and defenses in this
23   Action, with or without prejudice; and (2) final judgment herein after the
24   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
25   this Action, including the time limits for filing any motions or applications for
26   extension of time pursuant to applicable law.
27   5.       DESIGNATING PROTECTED MATERIAL
28            5.1   Exercise of Restraint and Care in Designating Material for Protection.

                                             6
                                STIPULATED PROTECTIVE ORDER
1    Each Party or Non-Party that designates information or items for protection under
2    this Protective Order must take care to limit any such designation to specific
3    material that qualifies under the appropriate standards. The Designating Party must
4    designate for protection only those parts of material, documents, items, or oral or
5    written communications that qualify so that other portions of the material,
6    documents, items, or communications for which protection is not warranted are not
7    swept unjustifiably within the ambit of this Protective Order.
8          Mass, indiscriminate, or routinized designations are prohibited. Designations
9    that are shown to be clearly unjustified or that have been made for an improper
10   purpose (e.g., to unnecessarily encumber the case development process or to
11   impose unnecessary expenses and burdens on other parties) may expose the
12   Designating Party to sanctions.
13         If it comes to a Designating Party’s attention that information or items that it
14   designated for protection do not qualify for protection, that Designating Party must
15   promptly notify all other Parties that it is withdrawing the inapplicable designation.
16         5.2    Manner and Timing of Designations. Except as otherwise provided in
17   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19   under this Protective Order must be clearly so designated before the material is
20   disclosed or produced.
21         Designation in conformity with this Protective Order requires:
22         (a) for information in documentary form (e.g., paper or electronic documents,
23   but excluding transcripts of depositions or other pretrial or trial proceedings), that
24   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
25   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
26   material. If only a portion or portions of the material on a page qualifies for
27   protection, the Producing Party also must clearly identify the protected portion(s)
28   (e.g., by making appropriate markings in the margins).

                                           7
                              STIPULATED PROTECTIVE ORDER
1          A Party or Non-Party that makes original documents available for inspection
2    need not designate them for protection until after the inspecting Party has indicated
3    which documents it would like copied and produced. During the inspection and
4    before the designation, all of the material made available for inspection shall be
5    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
6    documents it wants copied and produced, the Producing Party must determine
7    which documents, or portions thereof, qualify for protection under this Protective
8    Order. Then, before producing the specified documents, the Producing Party must
9    affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
10   If only a portion or portions of the material on a page qualifies for protection, the
11   Producing Party also must clearly identify the protected portion(s) (e.g., by making
12   appropriate markings in the margins).
13         (b) for testimony given in depositions that the Designating Party identify the
14   Disclosure or Discovery Material on the record, before the close of the deposition
15   all protected testimony.
16         (c) for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the
19   “CONFIDENTIAL legend.” If only a portion or portions of the information
20   warrants protection, the Producing Party, to the extent practicable, shall identify the
21   protected portion(s).
22         5.3    Material Deemed "Confidential":
23                A.     The Social Security number belonging to an individual;
24                B.     The month and day of birth of an individual;
25                C.     The home or mobile telephone number, personal e-mail address,
26         or home address provided for an individual;
27                D.     Any and all proprietary and/or confidential information relating
28         to Open Investigations into the allegations contained in the Complaint;

                                             8
                                STIPULATED PROTECTIVE ORDER
1                 E.    Any other document or information not otherwise discoverable
2          under the California Public Records Act, the federal Freedom of Information
3          Act, or any other state or federal law, that a party in good faith designates as
4          Confidential, subject to challenge or objection by any other party.
5          Information that is required to be made available for public inspection and
6    copying pursuant to California laws shall not be considered Confidential.
7          Confidential Documents, including information ordinarily exempted from
8    public disclosure pursuant to applicable California or federal confidentiality
9    statutes, including but not limited to Privacy Act of 1974 as amended, 5 U.S.C. §
10   552a, et seq., may be produced within the context of this Litigation and as described
11   in this Order, notwithstanding any other provision of law to the contrary. The Court
12   specifically finds that said Confidential Documents are potentially relevant to the
13   claims and defenses in this Litigation and therefore necessary to be disclosed
14   among the Parties, and that the terms of this Protective Order provide adequate
15   safeguards with respect to the use of such information.
16         The information and documents identified in paragraph 5.3 of this Protective
17   Order are automatically deemed to be Confidential, even if the Documents are not
18   physically marked as such. Nothing herein shall prevent any party from challenging
19   the Confidential designation of matters deemed confidential under this sub
20   paragraph.
21         5.4    Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Protective Order for
24   such material. Upon timely correction of a designation, the Receiving Party must
25   make reasonable efforts to assure that the material is treated in accordance with the
26   provisions of this Protective Order.
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1 Timing of Challenges. Any Party or Non-Party may challenge a

                                          9
                             STIPULATED PROTECTIVE ORDER
1    designation of confidentiality at any time that is consistent with the Court’s
2    scheduling order.
3          6.2 Meet and Confer. The Challenging Party shall initiate the dispute
4    resolution process under Local Rule 37.1 et seq.
5          6.3 The burden of persuasion in any such challenge proceeding shall be on
6    the Designating Party. Frivolous challenges, and those made for an improper
7    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
8    parties) may expose the Challenging Party to sanctions. Unless the Designating
9    Party has waived or withdrawn the confidentiality designation, all parties shall
10   continue to afford the material in question the level of protection to which it is
11   entitled under the Producing Party’s designation until the Court rules on the
12   challenge.
13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1 Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this
16   Action only for prosecuting, defending, or attempting to settle this Action. Such
17   Protected Material may be disclosed only to the categories of persons and under the
18   conditions described in this Protective Order. When the Action has been terminated,
19   a Receiving Party must comply with the provisions of section 13 below (FINAL
20   DISPOSITION).
21         Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving Party may disclose any information or item designated
27   “CONFIDENTIAL” only to:
28         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

                                          10
                             STIPULATED PROTECTIVE ORDER
1    as employees of said Outside Counsel of Record to whom it is reasonably necessary
2    to disclose the information for this Action;
3          (b) the officers, directors, and employees (including House Counsel) of
4    the Receiving Party to whom disclosure is reasonably necessary for this Action;
5          (c) Experts (as defined in this Protective Order) of the Receiving Party to
6    whom disclosure is reasonably necessary for this Action and who have signed the
7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
8          (d)    the court and its personnel;
9          (e)    court reporters and their staff;
10         (f)    professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this Action and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13         (g) the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information;
15         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
18   will not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the court. Pages of transcribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may
22   be separately bound by the court reporter and may not be disclosed to anyone
23   except as permitted under this Protective Order; and
24         (i) any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
27   PRODUCED IN OTHER LITIGATION
28         If a Party is served with a subpoena or a court order issued in other litigation

                                          11
                             STIPULATED PROTECTIVE ORDER
1    that compels disclosure of any information or items designated in this Action as
2    “CONFIDENTIAL,” that Party must:
3          (a) promptly notify in writing the Designating Party. Such notification shall
4    include a copy of the subpoena or court order;
5          (b) promptly notify in writing the party who caused the subpoena or order to
6    issue in the other litigation that some or all of the material covered by the subpoena
7    or order is subject to this Protective Order. Such notification shall include a copy of
8    this Protective Order; and
9          (c) cooperate with respect to all reasonable procedures sought to be pursued
10   by the Designating Party whose Protected Material may be affected.
11   If the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this action
13   as “CONFIDENTIAL” before a determination by the court from which the
14   subpoena or order issued, unless the Party has obtained the Designating Party’s
15   permission. The Designating Party shall bear the burden and expense of seeking
16   protection in that court of its confidential material and nothing in these provisions
17   should be construed as authorizing or encouraging a Receiving Party in this Action
18   to disobey a lawful directive from another court.
19   9.    NON-PARTIES’ PROTECTED MATERIAL SOUGHT TO BE
20   PRODUCED IN THIS LITIGATION
21         (a)    The terms of this Protective Order are applicable to information
22   produced by a Non-Party in this Action and designated as “CONFIDENTIAL.”
23   Such information produced by Non-Parties in connection with this litigation is
24   protected by the remedies and relief provided by this Protective Order. Nothing in
25   these provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27         (b) In the event that a Party is required, by a valid discovery request, to
28   produce a Non-Party’s confidential information in its possession, and the Party is

                                            12
                               STIPULATED PROTECTIVE ORDER
1    subject to an agreement with the Non-Party not to produce the Non-Party’s
2    confidential information, then the Party shall:
3          (1) promptly notify in writing the Requesting Party and the Non-Party that
4    some or all of the information requested is subject to a confidentiality agreement
5    with a Non-Party;
6          (2) promptly provide the Non-Party with a copy of the Protective Order, the
7    relevant discovery request(s), and a reasonably specific description of the
8    information requested; and
9          (3) make the information requested available for inspection by the Non-
10   Party, if requested.
11         (c) If the Non-Party fails to seek a protective order from this court within 14
12   days of receiving the notice and accompanying information, the Receiving Party
13   may produce the Non-Party’s confidential information responsive to the discovery
14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
15   not produce any information in its possession or control that is subject to the
16   confidentiality agreement with the Non-Party before a determination by the court.
17   Absent a court order to the contrary, the Non-Party shall bear the burden and
18   expense of seeking protection in this court of its Protected Material.
19   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
21   Protected Material to any person or in any circumstance not authorized under this
22   Protective Order, the Receiving Party must immediately (a) notify in writing the
23   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
24   all unauthorized copies of the Protected Material, (c) inform the person or persons
25   to whom unauthorized disclosures were made of all the terms of this Protective
26   Order, and (d) request such person or persons to execute the “Acknowledgment and
27   Agreement to Be Bound” that is attached hereto as Exhibit A.
28

                                          13
                             STIPULATED PROTECTIVE ORDER
1    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
2    OTHERWISE PROTECTED MATERIAL
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Pursuant to Federal Rule of Evidence
9    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Protective Order abridges the
15   right of any person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Protective Order. Similarly, no Party waives any right to object on any ground
20   to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Civil Local Rule 79-5. Protected Material
23   may only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party's request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court
27   13.   FINAL DISPOSITION
28         After the final disposition of this Action, as defined in paragraph 4, within 60

                                           14
                              STIPULATED PROTECTIVE ORDER
1    days of a written request by the Designating Party, each Receiving Party must
2    return all Protected Material to the Producing Party or destroy such material. As
3    used in this subdivision, “Protected Material” includes all copies, abstracts,
4    compilations, summaries, and any other format reproducing or capturing any of the
5    Protected Material. Whether the Protected Material is returned or destroyed, the
6    Receiving Party must submit a written certification to the Producing Party (and, if
7    not the same person or entity, to the Designating Party) by the 60 day deadline that
8    (1) identifies (by category, where appropriate) all the Protected Material that was
9    returned or destroyed and (2)affirms that the Receiving Party has not retained any
10   copies, abstracts, compilations, summaries or any other format reproducing or
11   capturing any of the Protected Material. Notwithstanding this provision, Counsel
12   are entitled to retain an archival copy of all pleadings, motion papers, trial,
13   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
14   and trial exhibits, expert reports, attorney work product, and consultant and expert
15   work product, even if such materials contain Protected Material. Any such archival
16   copies that contain or constitute Protected Material remain subject to this Protective
17   Order as set forth in Section 4 (DURATION).
18   14.   FILING OF CONFIDENTIAL DOCUMENTS
19         Any Party wishing to submit a filing to the Court, including a motion, brief,
20   exhibit, affidavit, or declaration, that includes a designated Confidential Document
21   or otherwise discusses the contents of a designated Confidential Document, shall
22   follow the procedures in Local Rule 79-5. redact such Confidential information,
23   where feasible. In such case, the filing party shall retain the unredacted copies of
24   such documents and (i) serve an unredacted copy of the filing on the opposing
25   Party, and (ii) make an unredacted copy available to the Court upon request. Where
26   redaction of Confidential information is unfeasible or impractical, the filing party
27   shall make such filing under seal pursuant to the Local Rules of the Central District
28   of California.

                                           15
                              STIPULATED PROTECTIVE ORDER
1
2    15.   USE OF CONFIDENTIAL DOCUMENTS AT TRIAL
3          As stated above in Paragraph 3, any use of Protected Material at trial shall be
4    governed by the orders of the trial judge. This Protective Order does not govern the
5    use of Protected Material at trial. This Protective Order shall govern all pretrial
6    proceedings, but shall be subject to modification either before, during, or after the
7    trial upon the merits, upon consent of the Parties, or upon application and showing
8    of good cause by any of the Parties. Any confidential record that is admitted into
9    evidence shall not lose its confidential designation under this agreement unless
10   expressly ordered by the Court.
11   16.   AMENDMENTS
12         This Protective Order is subject to modification by stipulation, written
13   agreement, or by and further order of the Court.
14   17.   NO WAIVER
15         Nothing contained in this Protective Order shall be construed to be a waiver
16   of any of the Parties of any rights to refuse to disclose information protected by any
17   privilege or other objection. The foregoing is without prejudice to any of the Parties
18   to apply to the Court for an order compelling production of documents or
19   information withheld on the ground of an asserted privilege or objection.
20   18.   VIOLATIONS
21         Any violation of this Protective Order may be punished by any and all
22   appropriate measures including, without limitation, contempt proceedings and/or
23   monetary sanctions.
24         IT IS SO STIPULATED.
25
26   Dated: April 29, 2021             THE JUSTICE X LAW GROUP
27
                                         By: /s/ Humberto Guizar
28                                           HUMBERTO GUIZAR
                                          16
                             STIPULATED PROTECTIVE ORDER
                                          AUSTIN R. DOVE
1                                         STEPHEN A. KING
2                                         CHRISTIAN CONTRERAS
                                          Attorneys for Plaintiffs
3
4    Dated: April 29, 2021         V. JAMES DESIMONE LAW
5
                                     By: /s/ V. James DeSimone
6                                        V. James DeSimone,
7                                        Attorneys for Plaintiffs

8
     Dated: April 29, 2021         SCHONBRUN SEPLOW HARRIS
9                                  HOFFMAN & ZELDES LLP
10
                                     By: /s/ Michael D. Seplow
11                                       Michael D. Seplow,
12                                       Paul Hoffman, Esq.
                                         Attorneys for Plaintiffs
13
14   Dated: April 27, 2021         MICHAEL N. FEUER, City Attorney
                                   KATHLEEN A. KENEALY, Chief Dep. City Atty.
15                                 SCOTT MARCUS, Senior Assistant City Attorney
16                                 GABRIEL S. DERMER, Assistant City Attorney
                                   JEFFREY L. GOSS, Deputy City Attorney
17                                 JESSICA A. MARIANI, Deputy City Attorney
18
19                                 By:          /s/ Jeffrey L. Goss
                                          JEFFREY L. GOSS, Deputy City Attorney
20                                        Attorneys for Defendant
21                                        CITY OF LOS ANGELES

22
           HAVING CONSIDERED THE STIPULATION OF THE PARTIES,
23
     AND GOOD CAUSE APPEARING, IT IS SO ORDERED:
24
25
     DATE: May 13, 2021                  ____________________________________
26
                                               The Hon. Alicia G. Rosenberg
27                                             Magistrate Judge
28

                                          17
                             STIPULATED PROTECTIVE ORDER
1                                           EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of Sara Ochoa, et al. v. City of Los Angeles, et al., Case No.
8    2:20-cv-06963-AB (AGR). I agree to comply with and to be bound by all the terms
9    of this Stipulated Protective Order and I understand and acknowledge that failure to
10   so comply could expose me to sanctions and punishment in the nature of contempt.
11   I solemnly promise that I will not disclose in any manner any information or item
12   that is subject to this Stipulated Protective Order to any person or entity except in
13   strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of __________________________________________________
19   ___________________________________________________________________
20   [print or type full address and telephone number] as my California agent for service
21   of process in connection with this action or any proceedings related to enforcement
22   of this Stipulated Protective Order.
23         Date: __________________
24         City and State where sworn and signed: _____________________________
25         Printed name: _______________________________

26         Signature: __________________________________

27
28
